Exhibit 10.2

EXECUTION COPY

AMENDMENT TO EMPLOYMENT AGREEMENT

LEE A. SHAPIRO

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of July 28, 2010 (the “Amendment Date”), by and between Allscripts-Misys
Healthcare Solutions, Inc. (“Company”) and Lee A. Shapiro (“Executive”).

WHEREAS, Company and Executive entered into an Employment Agreement dated
March 17, 2008 (the “Employment Agreement”); and

WHEREAS, Company and Executive desire to amend certain provisions of the
Employment Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows
effective as of the Amendment Date:

1. The foregoing recitations shall form a part of this Amendment and are
incorporated herein verbatim by reference. Unless otherwise indicated,
capitalized terms shall have the same meaning as referenced in the Employment
Agreement.

2. Section 3.1 is amended by replacing “$475,000” with “600,000”.

3. Section 3.2.1 is replaced in its entirety with the following:

3.2.1 Executive shall be eligible to receive cash bonuses in accordance with
this Section 3.2 (each a “Performance Bonus”). Payment of any Performance Bonus
will be subject to the sole discretion of the Board or a committee of the Board
in consultation with the Chief Executive Officer, and the amount of any such
Performance Bonus will be determined by, and based upon criteria selected by,
the Board or such committee in consultation with the Chief Executive Officer.
Based upon the foregoing exercise of discretion, Executive’s target Performance
Bonus shall be one hundred percent (100%) of his Base Salary (the “Target
Performance Bonus”), but may, based on performance, exceed such amount.
Performance Bonuses shall be paid according to the terms of the bonus plan or
program in which Executive participates from time to time; provided, however, in
the event of a change in Fiscal Year, the performance criteria and payment terms
shall be equitably adjusted.

4. Section 3.3.5 is replaced in its entirety with the following:

3.3.5 To the fullest extent permissible under applicable law, Executive shall be
entitled to indemnification (including immediate advancement of all legal fees
with respect to any claim



--------------------------------------------------------------------------------

for indemnification) and directors’ and officers’ insurance coverage, to the
extent made available to other senior executives, in accordance with the Bylaws
and all other applicable policies and procedures of Company for expenses
incurred or damages paid or payable by Executive with respect to a claim against
Executive based on actions or inactions by Executive in his capacity as a senior
executive of Company.

5. Section 3.6 is replaced in its entirety with the following:

3.6 [Reserved.]

6. Section 3.7 is replaced in its entirety with the following:

3.7 Payment upon a Change of Control with No Comparable Job. If a Change of
Control occurs, and, prior to the Change of Control, Company or representatives
of the third party effecting the Change of Control (as applicable) do not offer
Executive a Comparable Job following the Change of Control, then, so long as
Executive has remained continuously employed from the Effective Date through the
date of the Change of Control, whether or not Executive continues to be employed
by Company or a successor to Company following the Change of Control, then:
(i) all unvested equity awards held by Executive shall fully vest upon the
Change of Control, and (ii) Company shall pay Executive, within ten (10) days
following the Change of Control, a lump sum equal to two (2) times the sum of
Executive’s Base Salary and Target Performance Bonus. The term “Comparable Job”
means employment following the Change of Control (x) with substantially the same
duties and responsibilities as were held by Executive prior to the Change of
Control, (y) at the same location at which Executive provides services prior to
the Change of Control or a location within fifty (50) miles of such location and
(z) at the same or increased Base Salary and Target Performance Bonus levels as
were in effect prior to the Change of Control.

7. Section 4.1.2 is replaced in its entirety with the following:

4.1.2 Company may terminate Executive’s employment hereunder and the Employment
Period upon the disability of Executive. For purposes of this Agreement,
Executive shall be deemed to be “disabled” if Executive, as a result of illness
or incapacity, shall be unable to perform substantially his required duties for
a period of three (3) consecutive months or for any aggregate period of three
(3) months in any six (6) month period. In the event of a dispute as to whether
Executive is disabled, Company may refer Executive to a licensed practicing
physician who is mutually acceptable to

 

2



--------------------------------------------------------------------------------

Executive and Company, and Executive agrees to submit to such tests and
examination as such physician shall deem appropriate to determine Executive’s
capacity to perform the services required to be performed by Executive
hereunder. In such event, the parties hereby agree that the decision of such
physician as to the disability of Executive’s shall be final and binding on the
parties. Any termination of the Employment Period under this Section 4.1.2 shall
be effected without any adverse effect on Executive’s rights to receive benefits
under any disability policy of Company, but shall not be treated as a
termination without Cause.

8. Section 4.5.1(iii) is replaced in its entirety with the following:

(iii) upon the Termination Date (or, for awards subject to the satisfaction of a
performance condition, subject to the satisfaction of such performance condition
and upon the satisfaction of such performance condition, and based on the level
of performance achieved) a portion of any unvested stock option, restricted
stock unit or other equity award granted to Executive shall vest, which portion
shall be the number of shares equal to (a) plus (b) (such sum not to exceed the
number of shares that result in the full vesting of any such award) as follows:

(a) the number of shares that would have vested to Executive per the applicable
award as of the one-year anniversary of the Termination Date had Executive
remained continuously employed by Company through such date; plus

(b) the number of shares resulting from the following formula: (x) the number of
shares of such award that would vest on the normal vesting date of such award,
multiplied by (y) a fraction, the numerator of which is the number of days
elapsed since the last regular vesting date of such award (or the grant date, if
no portion of such award has yet vested), and the denominator of which is the
number of days between the last regular vesting date (or grant date, as the case
may be) and the normal vesting date.

9. Section 4.5.2 is replaced in its entirety with the following:

4.5.2 Severance Upon Termination following a Change of Control. If, within the
period beginning on the date of a Change of Control through the second
anniversary of the Change of Control, Executive terminates Executive’s
employment and the Employment Period pursuant to Section 4.4 or Company
terminates Executive’s employment pursuant to Section 4.3, then

 

3



--------------------------------------------------------------------------------

Executive shall, subject to Section 4.7, receive the payment and benefits
provided in Section 4.5.1; provided, however, that (A) in place of the twelve
(12) monthly payments provided for in Section 4.5.1(i), Executive shall receive
a lump sum amount of cash equal to two (2) times the sum of (x) Executive’s Base
Salary plus (y) Executive’s Target Performance Bonus, with such lump sum paid on
the sixtieth (60th) day following the Termination Date, such amount reduced by
any payment received by Executive pursuant to Section 3.7, and (B) in place of
the equity vesting provided for in Section 4.5.1(iii), all unvested equity
awards held by Executive shall vest upon the Termination Date.

Anything in this Agreement to the contrary notwithstanding, if (A) a Change of
Control occurs, (B) Executive’s employment with Company is terminated by Company
without Cause or if Executive terminates his employment as a result of a
Constructive Discharge, in either case within one hundred eighty (180) days
prior to the date on which the Change of Control occurs, and (C) it is
reasonably demonstrated by Executive that such termination of employment or
events constituting Constructive Discharge was (x) at the request of a third
party who had taken steps reasonably calculated to effect a Change of Control or
(y) otherwise arose in connection with or in anticipation of a Change of
Control, then for all purposes of this Agreement such Change of Control shall be
deemed to have occurred during the Term of Employment and the Termination Date
shall be deemed to have occurred after the Change of Control, so that Executive
is entitled to the vesting and other benefits provided by this Section 4.5.2. If
Executive is entitled to additional vesting of any equity awards that were
cancelled as a result of Executive’s termination of employment prior to the
Change of Control, Company or its successor shall deliver to Executive the
consideration Executive would have received in the Change of Control had the
cancelled equity awards been outstanding and vested at the time of the Change of
Control. Any additional amounts due Executive as a result of the application of
this paragraph to a termination prior to a Change of Control shall be paid to
Executive under this Section 4.5.2. in a lump sum on the sixtieth (60th) day
following the Change of Control.

10. Section 4.7 is replaced in its entirety with the following:

4.7 Requirement of a Release; Exclusivity of Severance Payments under this
Agreement. As a condition to the receipt of the severance payments to be
provided to Executive pursuant to Section 4.5.1(i)-(iii) and Section 4.5.2 upon
termination of Executive’s employment, Executive shall execute and deliver to

 

4



--------------------------------------------------------------------------------

Company a general release of employment claims against Company and its
affiliates in a form reasonably satisfactory to Company within forty-five
(45) days following the Termination Date (provided that Executive shall not be
required to release any rights under this Agreement or any indemnification or
related rights under Company’s certificate of incorporation or Bylaws or under
any indemnification agreement between Company and Executive or any rights under
any director and officer liability insurance policy maintained by Company for
the benefit of Executive). In addition, the severance payments and termination
benefits to be provided to Executive pursuant to this Section 4 upon termination
of Executive’s employment shall constitute the exclusive payments in the nature
of severance or termination pay or salary continuation which shall be due to
Executive upon a termination of employment and shall be in lieu of any other
such payments under any severance plan, program, policy or other arrangement
which has heretofore been or shall hereafter be established by Company or any of
its affiliates, other than payments to Executive related to Company’s Incentive
Retention Plan, any future retention or incentive plan, or under any
indemnification or related rights under Company’s certificate of incorporation
or Bylaws or under any indemnification agreement between Company and Executive
or under any director and officer liability insurance policy maintained by
Company for the benefit of Executive.

11. Section 6 is replaced in its entirety with the following:

6. [Reserved.]

12. Section 9 is replaced in its entirety with the following:

9. Indemnification. To the fullest extent permitted by applicable law, Company
shall indemnify Executive (including the advancement of expenses) for any
judgments, fines, amounts paid in settlement and reasonable expenses, including
attorney’s fees, incurred by Executive in connection with the defense of any
lawsuit or other bona fide claim to which Executive is made a party by reason of
being an officer, director or employee of Company or any of its subsidiaries.
Notwithstanding the forgoing, the exercise by Executive of his rights to
indemnification under this Section 9 shall not limit or otherwise affect the
right of Executive to exercise his indemnification or related rights under
Company’s certificate of incorporation or Bylaws or under any indemnification
agreement between Company and Executive or under any director and officer
liability insurance maintained by Company.

 

5



--------------------------------------------------------------------------------

13. In all other respects, the Employment Agreement is ratified and confirmed
and remains in full force and effect.

Signature page follows

 

6



--------------------------------------------------------------------------------

Signature page to Amendment to the Employment Agreement

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Amendment as of the day and year first written above.

 

/s/ Lee A. Shapiro

Lee A. Shapiro ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

/s/ Diane K. Adams

By:  

Diane K. Adams

Title:  

Executive Vice President, Culture and Talent

 

7